
	
		I
		112th CONGRESS
		1st Session
		H. R. 2554
		IN THE HOUSE OF REPRESENTATIVES
		
			July 15, 2011
			Mrs. Maloney (for
			 herself, Mr. Cummings,
			 Mrs. McCarthy of New York,
			 Mr. Conyers,
			 Mr. Tierney,
			 Mr. Connolly of Virginia,
			 Ms. Chu, Ms. Norton, Mr.
			 Rangel, Mr. Moran,
			 Mr. Lynch,
			 Ms. Speier,
			 Mr. Filner,
			 Mr. Ackerman,
			 Mr. Farr, and
			 Mr. Quigley) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To prohibit firearms trafficking.
	
	
		1.Short titleThis Act may be cited as the
			 Stop Gun Trafficking and Strengthen Law Enforcement Act of
			 2011.
		2.Prohibition on
			 firearms trafficking
			(a)In
			 generalChapter 44 of title
			 18, United States Code, is amended by adding at the end the following:
				
					932.Trafficking in
				firearms
						(a)In
				generalIt shall be unlawful
				for any person, regardless of whether anything of value is exchanged, to
				receive, or to transfer or otherwise dispose of to 1 or more individuals, 2 or
				more firearms that have been shipped or transported in interstate or foreign
				commerce, knowing or having reasonable cause to believe that such conduct will
				result in the disposing of 1 or more such firearms to an individual—
							(1)whose possession or receipt of the firearm
				would be unlawful; or
							(2)who intends to or
				will use, carry, possess, or dispose of the firearm unlawfully.
							(b)OrganizerIt
				shall be unlawful for any person to knowingly direct, promote, or facilitate
				conduct that violates subsection (a).
						(c)ConspiracyIt
				shall be unlawful for any person to conspire to violate subsection (a).
						(d)DefinitionsIn subsection (a):
							(1)The term
				individual whose possession or receipt of the firearm would be
				unlawful means an individual—
								(A)who is under
				indictment or has a prior conviction for a violent felony or a felony drug
				offense;
								(B)who at the time of
				the offense was under a criminal sentence, including on probation, parole,
				supervised release, or work release, or in escape status;
								(C)whose possession
				of the firearm violates or would violate section 922(x)(2); or
								(D)whose possession
				of the firearm violates or would violate paragraph (2), (3), (4), (5), (8), or
				(9) of section 922(g).
								(2)The term violent felony has
				the meaning given in section 924(e)(2)(B).
							(3)The term
				felony drug offense has the meaning given in section 102(44) of
				the Controlled Substances Act, and includes a drug trafficking crime (as
				defined in section
				924(c)).
							.
			(b)PenaltiesSection
			 924(a) of such title is amended by adding at the end the following:
				
					(8)(A)Whoever violates
				subsection (a) or (b) of section 932 shall be fined under this title,
				imprisoned not more than 20 years, or both, subject to subparagraph (B).
						(B)The term of imprisonment imposed on a
				person who violates section 932 in concert with 5 or more other persons with
				respect to whom the person occupies a position of organizer, a supervisory
				position, or any other position of management, shall be not more than 25
				years.
						(C)Whoever violates section 932(c) shall
				be fined under this title, imprisoned not more than 10 years, or
				both.
						.
			(c)Clerical
			 amendmentThe table of
			 sections for such chapter is amended by adding at the end the following:
				
						932. Trafficking in firearms.
				
			
